DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 and 24-40, in the reply filed on August 30, 2022 is acknowledged.

Claims 22-23  and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 30, 2022.

Claim Interpretation
The examiner construes the limitation “anhydrous” that is recited in instant claim 1 to mean that the formulation contains less than about 5% by weight of water, as defined by applicant in paragraph 10 of the instant specification.

The examiner construes the limitation “substantially fatty acid free” that is recited in instant claims 1 and 16 to mean that the formulation contains less than 10% by weight of a fatty acid, as defined by applicant in paragraph 11 of the instant specification.
Claim Objections
Claims 7 and 33 objected to because of the following informalities:  
In line 3 of instant claim 7, the term “bicarbinates” should be amended to recite “bicarbonates” for grammatical purposes.  
In line 1 of instant claim 33, the term “laury” should be amended to recite “lauryl” for grammatical purposes.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 7, 9, 10, 33 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “any other alkali carbonates and bicarbonates”.  This limitation renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the limitation “any other”.  Furthermore, instant claim 7 recites “sodium bicarbonate”, “pumice stone sodium carbonate”, “calcium carbonate” and “magnesium carbonate”, which would be a double inclusion with the limitation “any other alkali carbonates and bicarbonates”.  Appropriate correction and/or clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 7 recites the broad recitation “sugar alcohols”, followed by the narrow recitation of “(e.g., sorbitol)”.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 9 recites the broad recitation “more than 45 wt%”, followed by a series of narrower weight percentages.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 10 recites the broad recitation “comprising 50 wt%”, followed by a series of narrower weight percentages.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.

Applicant is advised that should claim 26 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present case, claim 40 recites the broad recitation “comprising 50 wt%”, followed by a series of narrower weight percentages.  See MPEP 2173.05(c).  Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-18 and 20-21 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DeSenna et al, U.S. Patent No. 6,099,861.
DeSenna et al, U.S. Patent No. 6,099,861, discloses a disinfectant effervescent tablet comprising 31.5% by weight of sodium bicarbonate, 23.3% by weight of citric acid, 22.8% by weight of soda ash, 10% by weight of sodium bromide, 7% by weight of sorbitol, 1% by weight of sodium lauryl sulfate, 3% by weight of carbowax 8000, and 1% by weight of sodium benzoate (see Tablet A in column 5), per the requirements of the instant invention.  Therefore, instant claims 1-2, 4-18 and 20-21 are anticipated by DeSenna et al, U.S. Patent No. 6,099,861.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-21 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DeSenna et al, U.S. Patent No. 6,713441.
DeSenna et al, U.S. Patent No. 6,713441, discloses a toilet bowl cleaner in the form of a tablet, granule or powder (see abstract) comprising 50-90% by weight of an alkali metal carbonate (see col. 4, lines 48-65), and 0.1-5% by weight of a surfactant, such as sodium lauryl sulfate and alkyl benzene sulfonates (see col., 5, lines 16-28), per the requirements of the instant invention.  Specifically, note Table 3 which discloses a composition comprising 30.6% by weight of citric acid, 45% by weight of sodium bicarbonate, 5% by weight of potassium bicarbonate, 5% by weight of Carbowax 8000, 9.9% by weight of sorbitol, 1.7% by weight of sodium dichloroisocyanurate, 2% by weight of sodium benzoate, 0.2% by weight of Bioterge, and 0.07% by weight of Rhodasurf.  Therefore, instant claims 1-21 are anticipated by DeSenna et al, U.S. Patent No. 6,713441.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-2, 4-18, 20-21, 24-25, 27-32, 34-37 and 40 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kruse et al, U.S. Patent No. 5,691,293.
Kruse et al, U.S. Patent No. 5,691,293, discloses a tablet comprising 5-50% by weight of sodium citrate, 1-60% by weight of anhydrous sodium carbonate, 1-60% by weight of sodium hydrogen carbonate, a bleaching agent, 0.5-4% by weight of tetraacetyl ethylenediamine, 0.1-2% by weight of a protease, 0.1-2% by weight of an amylase, and 3-10% by weight of water (see abstract and col. 3, lines 5-23), per the requirements of the instant invention.  Specifically, note Examples 1-6.  Therefore, instant claims 1-2, 4-18, 20-21, 24-25, 27-32, 34-37 and 40 are anticipated by Kruse et al, U.S. Patent No. 5,691,293.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.
Claims 1-18, 21, 24-25, 27-32, 34-37 and 39-40 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feenstra et al, WO 2009/094073.
Feenstra et al, WO 2009/094073, discloses a phosphate-free dishwashing detergent in the form of a powder or tablet (see abstract and paragraph 11) comprising 40-60% by weight of a sulfate (see paragraph 13), 10-20% by weight of sodium carbonate (see paragraph 14), 10-20% by weight of sodium citrate (see paragraph 15), 0.1-10% by weight of a nonionic surfactant (see paragraph 17), 0.5-3% by weight of a polyacrylate (see paragraph 19), 0.05-3% by weight of carboxymethyl inulin (see paragraph 20), 0.1-3% by weight of enzymes, such as protease and amylase (see paragraphs 21-24), and optional ingredients, such as fragrances (see paragraph 25), per the requirements of the instant invention.  Specifically, note Tables 1-4.  Therefore, instant claims 1-18, 21, 24-25, 27-32, 34-37 and 39-40 are anticipated by Feenstra et al, WO 2009/094073.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 and 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,401,488.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,401,488 claims a similar anhydrous cleanser formulation in the form of a powder or tablet comprising an acidic cleaner containing citric acid, a basic cleaner containing sodium carbonate and sodium bicarbonate, a preservative, an anionic surfactant, nonionic surfactants, such as alkyl polyglucosides, binding agents, sorbitol, sorbate, a fragrance, and adjunct ingredients (see claims 1-30 of U.S. Patent No. 11,401,488), as required in the instant claims.  Therefore, instant claims 1-21 and 24-40 are an obvious formulation in view of claims 1-30 of U.S. Patent No. 11,401,488.

Claims 1-21 and 24-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11,359,168.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,359,168 claims a similar anhydrous cleanser formulation in the form of a tablet comprising an acidic cleaner containing citric acid, a basic cleaner containing sodium carbonate and sodium bicarbonate, enzymes, a preservative, anionic surfactants, nonionic surfactants, such as myristyl glucoside, binding agents, a fragrance, and adjunct ingredients (see claims 1-31 of U.S. Patent No. 11,359,168), as required in the instant claims.  Therefore, instant claims 1-21 and 24-40 are an obvious formulation in view of claims 1-31 of U.S. Patent No. 11,359,168.

Claims 1-21 and 24-40 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 21-24 and 26-31 of copending Application No. 16/796,438 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/796,438 claims a similar anhydrous soap formulation in the form of a solid comprising a surfactant, a preservative, a fragrance, citric acid, sodium carbonate, a binding agent, a thickener, and adjunct ingredients (see claims 1-19, 21-24 and 26-31 of copending Application No. 16/796,438), as required in the instant claims.  Therefore, instant claims 1-21 and 24-40 are an obvious formulation in view of claims 1-19, 21-24 and 26-31 of copending Application No. 16/796,438.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 and 24-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending Application No. 17/506,476 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/506,476 claims a similar anhydrous cleaner in the form of a powder or tablet comprising a disinfectant, an acidic cleaner, a basic cleaner, a surfactant, a preservative, citric acid, sodium carbonate, sodium bicarbonate, and adjunct ingredients (see claims 1-32 of copending Application No. 17/506,476), as required in the instant claims.  Therefore, instant claims 1-21 and 24-40 are an obvious formulation in view of claims 1-32 of copending Application No. 17/506,476.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 and 24-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/838,150 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/838,150 claims a similar anhydrous detergent in the form of a tablet comprising an acidic cleaner, a basic cleaner, a surfactant, an enzyme, sodium carbonate, sodium bicarbonate, alkyl polyglucosides, a filler, a flow aid, and adjunct ingredients (see claims 1-20 of copending Application No. 17/838,150), as required in the instant claims.  Therefore, instant claims 1-21 and 24-40 are an obvious formulation in view of claims 1-20 of copending Application No. 17/838,150.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 and 24-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/877,934 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/877,934 claims a similar anhydrous detergent in the form of a tablet or powder comprising an acidic cleaner, a basic cleaner, an anionic surfactant, citric acid, sodium carbonate, sodium bicarbonate, alkyl polyglucosides, sorbitol, a binding agent, and adjunct ingredients (see claims 1-20 of copending Application No. 17/877,934), as required in the instant claims.  Therefore, instant claims 1-21 and 24-40 are an obvious formulation in view of claims 1-20 of copending Application No. 17/877,934.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
October 15, 2022